Citation Nr: 1606668	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased evaluation for the service-connected posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling prior to February 12, 2013, and rated as 70 percent disabling from that date.

2.  Entitlement to a compensable initial rating for the service-connected hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and hearing loss effective from April 26, 2011, and assigned initial ratings of 50 percent and 0 percent respectively. 

In July 2015 the RO issued a rating decision that increased the evaluation for PTSD to 70 percent effective from February 12, 2013.   The Board has characterized the issue on the title page to comport with this development.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in November 2015.  A transcript of his testimony is of record.  

The issue of evaluation of hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 26, 2011 to the present the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity in most areas.

2.  At no time during the period under review has the disability picture associated with the Veteran's PTSD most closely approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The requirements to establish entitlement to a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  



The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in    which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  The file contains treatment records relating to the severity of the Veteran's PTSD during the period under appellate review; the Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran was recently provided a VA medical examination for PTSD in June 2015; he has not asserted that his disability has increased in severity since that examination.  

The Veteran was afforded a hearing before the Board, during which he presented argument in support of his claim, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issue to the Veteran, who testified as to the severity of his service-connected disability.  The Veteran also volunteered his relevant treatment history and employment history.  The Veteran has not asserted that VA failed to comply      with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct     of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.



The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Evidence and Analysis

The Veteran's service-connected disability is characterized as PTSD with alcohol use disorder and unspecified depressive disorder (previously mood disorder).  The period under review begins April 26, 2011, the effective date for service connection.

In March 2011 the Veteran filed notice of a worker compensation claim against his employer, citing exacerbation of his PTSD due to a workplace accident in which   he suffered chemical burns to the face by hazardous chemicals.  He also cited substance abuse and wrongful termination.  The Veteran eventually received a substantial monetary award in settlement.

The Veteran underwent testing under the St. Louis University Mental Status (SLUMS) protocol in September 2011.  He received a score of 28 points out of       a maximum 30 points, indicating a normal range of functioning.  

Also in September 2011 the Veteran had a VA compensation and pension (C&P) examination, performed by a psychiatrist.  The examiner noted the Veteran's history of psychiatric symptoms during and after service in detail, including a troubled childhood, family history of mental illness and exacerbation of symptoms during recent contract work in Iraq.  The Veteran also endorsed a history of alcohol use and explosive temper since his separation from service.  In regard to current symptoms, the Veteran endorsed having nightmares with occasional sleepwalking, intrusive daytime thoughts, avoidance of war-related stimuli, panic symptoms several times per week, dislike of crowds and daily depression.  He admitted having recently beaten up a friend and also having recently threatened his wife with a pistol.  He admitted previous suicidal ideation but denied intent or plan.  He also admitted frequent episodes of alcohol abuse with blackouts.  

Mental status examination (MSE) showed the Veteran to be oriented in all spheres.  His speech was rapid with occasional stammer.  His mood was anxious and guarded, and his affect showed some dysphoria.  He was generally guarded          and tense.  The Veteran's thought processes were goal-directed and without tangentiality or circumstantiality.  He denied auditory or visual hallucinations     and also denied suicidal or homicidal ideation.  The examiner noted the Veteran had missed just two points in the SLUMS examination cited above.  

The examining psychiatrist diagnosed PTSD, mood disorder not otherwise specified (NOS) and personality disorder NOS.  The examiner indicated by checkmark that the following symptoms apply to the Veteran's diagnosis: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; chronic sleep impairment; impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; impaired impulse control; and, some dissociative episodes.  The examiner assigned a current GAF of 54 and indicated by checkmark that the Veteran's current disability level most closely approximated occupational and social impairment with reduced reliability and productivity (i.e., the 50 percent disability level).  The examiner stated the Veteran was currently employable but would do best in limited settings due to his severe PTSD.       

There are no VA treatment records relating to the period September 2011 to October 2012.

The Veteran had a VA outpatient evaluation in October 2012 in support of his request to establish care at that facility.  The Veteran reported that he currently drank "all the time" and had been sober for two months during the past year.  Because of the sensitivity of his current position he was unable to attend counseling or take psychotropic medications.  The Veteran reported being especially depressed with the setting of the sun, and drinking through the night until sunrise.  During interview the Veteran was alert and oriented times three but was very anxious, rubbing his hands together and making poor eye contact.  The clinician placed a referral to the VA mental health clinic for follow-up.

The Veteran presented to the VA mental health clinic (MHC) in November 2012     for group counseling orientation.  The Veteran was noted to be appropriately groomed.  He was calm and oriented times four.  Affect and mood were consistent.  No homicidal or suicidal ideations were voiced, and the Veteran actively participated in discussion.  The clinician stated the Veteran did not appear to be gravely disabled.

The Veteran was interviewed for initial VA psychiatric medication management in December 2012.  The Veteran stated he felt as though he was "spiraling out of control" and endorsed a recent episode of road rage.  He also reported alcohol-related blackouts and complained of sleeping only 2-3 hours per night.  MSE showed the Veteran to be alert and oriented times four and appropriately groomed.  Speech was normal in rate, rhythm and flow.  The Veteran described his mood as "good most of the time if I have alcohol in my system."  Affect was congruent with mood.  Thoughts were logical and goal-oriented but possibly paranoid.  Memory was grossly intact in all spheres.  The Veteran denied current homicidal or suicidal ideation; the clinician stated the Veteran's risk of harming himself or others was "medium" based on his past behaviors but also on his efforts to mitigate danger.  The clinician diagnosed PTSD and alcohol dependence by history, and assigned a current GAF of 41-50.  The clinician subsequently noted that the Veteran declined inpatient treatment for alcohol detoxification and treatment as he had done in the past.

During a VA traumatic brain injury (TBI) consult in January 2013, the Veteran described several instances of violent/aggressive behavior.  In 2011 he held his wife and her friend and gunpoint, and fired a shot at them that fortunately missed; he was intoxicated at the time.  Two days after that incident he had a "road rage" incident in which he pulled a gun on another driver.  In another incident he had a fight with a co-worker and beat him severely.  In another incident he had a fight with his wife, got his gun and nearly killed her and himself, but relented.  In the past August the Veteran went to VA with a gun in his waistband and reported being suicidal; he   was told to go to the nearest emergency room (this incident is not shown in VA treatment records).  The Veteran denied current suicidal intent and stated he had sold all his guns the previous autumn.  He also reported memory loss, headaches and sleep impairment, which he attributed to TBIs during service.  During interview the Veteran was agitated and fidgeting.  Thought process was linear.  Eye contact was poor and affect constricted.  The examiner noted positive suicidal and homicidal intent, with no guns in the house but multiple episodes of homicidal intent.  The examiner, a neurologist, stated that the effects of the TBIs had probably resolved years ago, and the current symptoms of memory loss, headaches and suicidal/homicidal intent were more likely due to the Veteran's depression, insomnia and alcohol abuse.  The neurologist had the Veteran hand-walked to the psychiatric emergency department.  In the emergency department he denied current suicidal and homicidal intent; it was determined that the Veteran could not be held against his will, and he was released.  

A few days later in January 2013 the Veteran was interviewed by a VA psychiatrist at the MHC.  The psychiatrist noted the Veteran as having severe PTSD due to both military and childhood traumas.  The Veteran endorsed frequent thoughts of hurting himself or others but denied any plan or intent.  He stated he had gotten rid of his firearms in October.   He stated that when he took his medications he felt better   and would not drink, but he admitted that he did not take his medications regularly.  MSE showed the Veteran to be casually but neatly dressed.  His affect was flat but his presentation sincere.  He denied intent to hurt anyone and voiced understanding of reasons why he should not hurt anyone and understanding of the consequences of doing so.  

The Veteran was admitted to the VA rapid response treatment program in January 2013, which involved weekly psychoeducation, psychotherapy and medication management.

In February 2013 the Veteran had an initial psychiatric assessment, performed by a VA psychiatrist.  The Veteran recounted the violent/aggressive episodes detailed above.  The Veteran reported being anxious, irritable and unable to stand being around people unless he had either alcohol or drugs in his system.  He reported variable energy levels but stated he allowed himself to sleep only 4 hours per night, which was all he needed.  He denied feelings of guilt or worthlessness; he denied helpless thoughts but endorsed hopeless thoughts.  He reported poor concentration at times.  He endorsed hyperarousal, avoidance/numbing, reexperiencing, nightmares and flashbacks.  He denied panic attacks or episodes of psychosis.  MSE showed the Veteran to have good grooming and hygiene.  The Veteran was fidgeting in his seat; he made poor eye contact initially but this improved as the interview progressed.  Speech was normal; mood as anxious and affect congruent.  Thought process was logical and linear for the most part, but the Veteran's memory was unclear regarding certain periods.  There were no current suicidal or homicidal thoughts and no current psychotic symptoms.  Cognitive functions and insight/judgment were grossly intact.  The psychiatrist diagnosed PTSD and MDD and assigned a current GAF of 45.

On the same day in February 2013 the Veteran had an initial MHC intake evaluation by a VA social worker who noted a history of a great deal of childhood abuse and alcohol abuse starting at age 15.  The Veteran admitted to mixing alcohol and prescription medications in a dangerous manner.  MSE showed the Veteran to be alert and attentive.  The Veteran's clothes appeared to be dingy but his grooming was appropriate.  Speech was normal in rate and rhythm and language was intact.  Mood was restricted/constricted and affect was blunted.  There were no perceptual disturbances.  Thought process was normal and coherent.  There was no unusual thought content.  Insight was limited; judgment was impulsive and impaired. Memory was intact.  The social worker diagnosed PTSD, depression and alcohol dependency, and assigned a current GAF of 40.

During a VA medication management and psychotherapy visit later in February 2013 the Veteran reported some limited improvement in symptoms.  MSE showed the Veteran to have good hygiene and grooming, but he had knee-tapping behavior during interview.  Mood was depressed and anxious, and speech was occasionally tearful.  Affect was visibly anxious and congruent with mood.  Thought process was logical and thought content showed no suicidal or homicidal ideation.  Cognitive functions and insight/judgment were grossly intact.  The psychiatrist assigned a current GAF of 45.

On the same day in February 2013 the Veteran was admitted to VA for 72 hour mental health hold (MHH) due to falling asleep and being difficult to rouse (characterized at the time as over-sedation and apparently feared to be a suicide attempt) and due to sobbing during the interview cited above.  On admission the Veteran reported frequent suicidal ideation; he denied intent but admitted to being so unstable that it was a risk.  The Veteran was ambivalent about being hospitalized but ultimately agreeable.  MSE on admission shows the Veteran to be lethargic.  Speech was slow but language was intact.  Mood was depressed and affect flat.  There were no perceptual disturbances.  Thought process was normal and coherent and there was no unusual thought content.  Suicidal ideation was passive without plan; the Veteran had not homicidal target but felt himself to be at great risk of losing control of his anger.  Insight was limited and judgment impaired.  Recent memory was impaired.  The clinician assigned a current GAF of 20.

During the MHH a VA psychiatrist interviewed the Veteran and stated that that the actual episodes of violence/aggressiveness had occurred months-to-years earlier, and there were no recent suicidal or homicidal ideations per the Veteran's report.  The Veteran was considered to be medically stable and there would be no reason to hold him after expiration of the MHH.  Also, during the course of the MHH a social worker contacted the Veteran's spouse and determined that the Veteran had reduced his alcohol intake recently and she was not now afraid of him.  

After 72 hours in MHH the Veteran was discharged home.  On discharge he appeared to be withdrawn and exhibited flat affect.  He endorsed depressed mood but denied suicidal ideation and appeared to be forward-thinking in regard to interacting with his children.  The Veteran was skeptical about his prognosis for improvement with treatment, but not hopeless.   GAF at discharge was 45.

Two weeks after discharge from MHH the Veteran presented to the VA MHC for follow-up.  He reported having had no recent thoughts of harming himself or others.  He endorsed continued hypersomnolence because he was attempting to work 20 hours per day in order to support his family's lifestyle.  The Veteran was urged to comply with his medication regimen, which he was currently ignoring.

In March 2013 the Veteran's attending social worker entered a note stating that   she and the attending psychiatrist agreed that the Veteran presented a great risk to himself or others if he did not get PTSD and substance abuse treatment.  However, based on interview that day the Veteran denied any current plan to harm himself or others and did not present a current elevated risk.

Also in March 2013 the Veteran was interviewed by his VA attending psychiatrist for medication review.  The Veteran reported he continued to think about attending a VA residential treatment program but did not want to commit because it would mean a substantial loss of income from his high-paying job, at which he was working 16+ hours per day.  He admitted to continued drinking.  MSE showed the Veteran to have good grooming and hygiene.  Speech was normal.  Mood was anxious; affect was anxious and congruent.  Thought process was logical; thought content showed no suicidal or homicidal intent.  There were no psychotic symptoms.  Cognitive function and insight/judgment were grossly intact.  Current GAF was 45.  The psychiatrist stated the Veteran was presently not an imminent risk to himself or others.


Later in March 2013 the Veteran reported during medication review that he was  under stress at work because his employer apparently did not want him to use his prescription medications.  He reported that he continued to sleep only 4 hours per night and denied needing more.  He endorsed continued suicidal ideation but denied intent or plan.  He also endorsed intrusive memories of his military experiences but also of abuse during childhood.  He denied flashbacks and denied current nightmares, although he endorsed past nightmare cycles.  He also endorsed crowd avoidance and hyperstartle.  MSE and GAF were as previously recorded.  The Veteran submitted a request for admission to a VA residential treatment program, but expressed continued reservations because of the associated loss of income.

The Veteran was accepted for admission into the VA PTSD residential rehabilitation treatment program in April 2013, but he declined citing financial reasons.

In May 2013 the Veteran was terminated from the VA rapid response treatment program because he had not attended meetings or appointments for over a month.   His current GAF was 55.  The Veteran has not attended any scheduled VA appointments since March 2013. 

The Veteran had a VA PTSD examination in June 2015.  The Veteran reported he     is currently working full-time since 2013, having been terminated by a previous employer in March 2013 due to tardiness related to hypersomnolence.  He admitted one violent episode at work in which he had a physical altercation with a supervisor and another episode at work in which he was determined to be under the influence    of alcohol.  The Veteran endorsed difficulty concentrating at work and expressed concern that he might be terminated from his job.  In regard to family, the Veteran reported an intact family but stated his wife and children have to "walk on eggshells" because of his erratic temper when drinking, which he does daily.  His wife also sleeps in a separate room because the Veteran had nightmares and yells in his sleep.  The Veteran has minimal socialization outside the family or work environment.  The Veteran stated he continued to get only 2-3 hours' sleep per night and that he drank alcohol in order to fall asleep. 

MSE showed the Veteran to be appropriately dressed and groomed.  Speech was normal.  The Veteran's legs moved throughout the course of the interview.  Mood and affect were restricted but thought process was linear.  The Veteran denied current suicidal or homicidal thoughts, and there was no evidence of psychosis.  The Veteran's thoughts were appropriately abstract and he was fully oriented.  Insight was good but judgment was impaired.  Memory was intact.  Concentration was somewhat impaired, probably related to sleep difficulties.   The examiner diagnosed PTSD, alcohol use disorder, unspecified depressive disorder and personality disorder NOS.  The examiner stated that it is impossible to differentiate the symptoms attributable to each of these diagnoses because they overlap significantly, but he noted the following characteristic symptoms of each.  

In regard to PTSD, the Veteran's related symptoms include intrusive memories, flashbacks, nightmares, anxiety, irritability, hypervigilance, hyperstartle, impaired concentration/memory, insomnia, emotional detachment and avoidance/numbing.

In regard to alcohol use disorder (moderate), this disorder is as likely as not secondary to PTSD.  The Veteran's related symptoms include recurrent alcohol use resulting in failure to fulfill major role obligations at home; continued alcohol use despite recurrent interpersonal problems caused or exacerbated by the effects of alcohol; important social and recreational activities given up or reduced because    of alcohol use; and, continued use of alcohol despite the knowledge of having a persistent or recurrent mental health problem that is likely to have been exacerbated by alcohol.

In regard to unspecified depressive disorder, this disorder is also as likely as not secondary to PTSD.  Associated symptoms include low mood, anhedonia, poor energy, loss of motivation, suicidal thinking and impaired appetite.

In regard to personality disorder NOS, this disorder is not likely secondary due to PTSD but rather to maladaptive childhood experiences such as abuse, neglect and removal from the home environment.   Associated symptoms include impulsivity, irritability and aggressiveness and reckless disregard for the safety of self and others.  These traits may or may not have been exacerbated by the Veteran's combat experiences.

The Veteran testified before the Board in November 2015 that he was fired from his previous job due to anger management problems but was hired soon thereafter by the railroad, where he currently has a track inspector job that allows him to work alone most of the day.  The Veteran testified that he has no friends other than his wife and children.  The Veteran does not want to go into the public unless he is highly intoxicated, and since he has been sober for the past two months he has essentially isolated himself indoors.  The Veteran testified that he compulsively checks the doors and windows and checks on his children, but he denied any other obsessional rituals.  

Upon review of the record, the Board finds that the disability picture associated with the Veteran's PTSD during the period April 2011 to February 2013 most closely approximates occupational and social impairment with deficiencies in most areas.  The Veteran's impaired impulse control, with episodes of violent behaviour, caused evident impairment at work (physical altercation with supervisor) and in family relations (pulling gun on spouse on two occasions, and actually firing at her on one occasion).  MSE during the period consistently showed mood to be "anxious" and judgment to be sometimes "grossly intact" but at other times to       be "impaired" or "impulsive."  Suicidal ideation was generally denied in MSE but was considered to be so credible that in January 2013 the examining neurologist escorted the Veteran to the MHC for evaluation; also, the VA clinician in December 2012 stated the Veteran posed a "medium" risk of harming himself or others, indicating a significant degree of actual functional impairment due to suicidal ideation.

The Board acknowledges that most of the characteristic symptoms associated with a schedular 70 percent rating are not shown.  However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. 436, 442.  The Veteran demonstrated impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances (including work or a worklike setting); these are symptoms associated with the schedular criteria for 70 percent rating, and he had them to a degree that caused impairment in most areas.  Accordingly, the criteria for an initial rating of 70 percent for PTSD are shown, and the Veteran's appeal is granted to that extent.

Addressing the entire period under review, from April 2011 to the present, the Board finds the criteria for a rating in excess of 70 percent are not met.  A 100 percent rating is predicated on total occupational and social impairment.  The Veteran is shown to be gainfully employed in what he describes as a high paying job, continues to have a relationship with his family, and has no demonstrable impairment of thought process or communication.  He has occasionally voiced passive suicidal ideation but there is no evidence of actual persistent danger of hurting self or others.  He is shown to be isolative outside the family, but this is contemplated by the currently-assigned 70 percent rating.  There is no indication   of persistent delusions or hallucinations or grossly inappropriate behaviour.         The Veteran is shown on MSE to have mild recent memory loss, but there is no indication of memory loss for names of close relatives, own occupation, or own name; his mild memory loss is contemplated under his currently-assigned rating.  Finally, there is no suggestion that the Veteran is disoriented as to time or place or intermittent unable to perform activities of daily living including maintenance of minimal personal hygiene.  In sum, total occupational and social impairment is not shown.  Indeed, gainful full time employment clearly indicates that he does not have total occupational impairment.

The Board has considered whether the Veteran's hand disabilities presents an exceptional or unusual disability picture as to render impractical the application       of the regular schedular standards such that referral to the appropriate officials for consideration  of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

Finally, a claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has specifically notified VA that he is currently employed and does not seek a TDIU.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue herein decided. 

Based on the evidence of record and analysis above the Board finds that after resolving all doubt in favor of the Veteran, the criteria are met for assignment of   an initial 70 percent rating for PTSD, but no higher.  


ORDER

From April 26, 2011, an evaluation of 70 percent for PTSD, but no higher, is granted, subject to the rules applicable to the payment of monetary benefits.


REMAND

During his videoconference hearing before the Board the Veteran asserted his hearing loss has increased in severity since his last VA examination in September 2011.  As this examination is over 4 years old, the Board therefore finds the Veteran should be afforded a new VA examination before the appeal for increased rating is adjudicated.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  In that regard, the Veteran testified before the Board that he undergoes annual hearing evaluations sponsored by his employer, Union Pacific Railroad; the AOJ should attempt to procure these reports.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete appropriate authorization forms with the names and addresses of all medical care providers who have examined or treated him for hearing loss since September 2011, to include his employer, Union Pacific Railroad.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA audiological evaluation.  The claims folder should be reviewed by the examiner.  The findings from audiological testing should be reported.  

3.  After the above and any additional development deemed necessary has been completed, then the AOJ should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


